"Writs of error shall be served and returned as other civil process." General Statutes, § 822. Civil process to this court must be served at least thirty days inclusive before the day of the sitting of the court, and returned at least twenty days before that day. General Statutes, §§ 563, 564. To this requirement there is no exception. This writ was not so served or returned. Possibly it would have been wise had the amendment of the charter of the city of Hartford (14 Special Laws, p. 600), which conferred upon the City Court of that city exclusive jurisdiction of all civil actions theretofore cognizable by justices of the peace for the town of Hartford, embodied some special provision regulating the time of service and return of writs of error from its summary process judgments. See Marsh v. Burhans, 79 Conn. 306, 64 A. 739. If so, the remedy lies with the General Assembly and not with this court. The statutory requirement is clear and definite, and cannot be ignored.
The writ instituted an independent action. The authority signing it made it returnable to the present term. It cannot, without losing its legal identity, be converted into one returnable to a later term, and thus regarded as merely prematurely upon the docket. It must fail as any other action must which is not served and returned within the prescribed period before its return day. Gaylord v. Payne, 3 Conn. 258.
   The motion to erase the plea is denied, the demurrer to the plea in abatement overruled, the plea sustained, and the writ abated.
In this opinion the other judges concurred.